DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benefast (https://www.amazon.com/68105583AE-68105583AF-Challenger-ProMaster-68105583AA/dp/B085NTRXFQ/ref=sr_1_167?crid=3O3FNXVDCGCNI&keywords=68105583af&qid=1655164244&sprefix=68105583af%2Caps%2C65&sr=8-167) in view of Gruner (US2007/0175434 A1) and Haselhorst (US2019/0023322 A1).

Regarding to Claim 1, Benefast teaches an adaptor for connecting an oil filtering assembly to an engine, the adaptor comprising:
an elongated body (Fig. 2 of the attached NPL document) having a lower surface configured to mate with a lubrication network in an engine (attached NPL document, Fig. 4 shows a lower surface, Fig. 3 shows the part is to mate with a lubrication network), a housing that is defined at a first end of the elongated body and dimensioned to receive an oil filter therein (Fig. 2), and an upper surface configured to mate with a cooling component (Fig. 2);
wherein the elongated body includes a lubrication flow path that extends for a predetermined distance and establishes a communication channel between the lubrication network in an engine and the housing (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends), and at least one threaded aperture for receiving at least one additional component in a threaded engagement (Fig. 2).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teach a metallic adaptor comprising:
an elongated cast metallic body [Benefast is silent about the material used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion, including the plurality of apertures, with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 2, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the communication channel is symmetric about a longitudinal axis and is a substantially liner flow path (Benefast, Fig. 3, Fig. 4).

Regarding to Claim 3, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the at least one cast aperture for receiving at least one additional component in a threaded arrangement is position at a second end of the cast metallic body (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Regarding to Claim 4, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the elongated cast metallic body includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure a cooling component to the upper surface of the elongated cast metallic body (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Regarding to Claim 5, Benefast teaches an adaptor for securing an oil filter and a cooler in an assembly with an engine, the adaptor comprising:
an elongated body (Fig. 2 of the attached NPL document) having a housing at a first end configured to receive a filter and at least one location in the body that is threaded for attaching an additional component at a second end (Fig. 2 of the attached NPL document), and an upper surface of the body between the first end and the second end is configured to receive a cooler thereon (Fig. 2 of the attached NPL document); and,
a unitary fluid flow path extends for a predetermined distance between the first end and the second end about a common longitudinal axis (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends), wherein the unitary fluid flow path is substantially liner (Fig. 4).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teach an adaptor comprising:
an elongated cast metallic body [Benefast is silent about the material used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion, including the plurality of apertures, with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 6, Benefast teaches an oil filtering assembly for an engine, the assembly comprising:
an adaptor having (Fig. 1 of the attached NPL document):
a housing formed at a first end of the adaptor that is configured to receive a fluid filter and hosing closure (Fig. 2 of the attached NPL document);
a closure that is configured to mate with and close the housing (Fig. 2, Fig. 4);
a second end that is remote from the first end includes at least one threaded location for attaching a threaded component directly to the adaptor (Fig. 2);
a portion of the adaptor between the first end and the second end has an upper surface and a lower surface (Fig. 2, Fig. 4); and,
an enclosed flow path that is centered about a common axis and extends between the first end and the second end (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends);
wherein the upper surface of the adaptor is configured to receive and secure a cooler between the first end and the second end (Fig. 2), the lower surface is configured to mate with oil flow paths within an engine (Fig. 3).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teaches an oil filtering assembly, comprising:
a casted metallic adaptor [Benefast is silent about the material used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion, including the plurality of apertures, with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 7, Benefast in view of Gruner and Haselhorst teaches the modified oil filtering assembly wherein the communication channel is symmetric about a longitudinal axis and is a substantially liner flow path (Benefast, Fig. 3, Fig. 4).

Regarding to Claim 8, Benefast in view of Gruner and Haselhorst teaches the modified oil filtering assembly wherein the first end that has at least one cast aperture that is threaded for receiving at least one additional component in a threaded arrangement (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Regarding to Claim 9, Benefast in view of Gruner and Haselhorst teaches the modified oil filtering assembly includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure a cooling component with the elongated cast metallic body (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Regarding to Claim 12, Benefast in view of Gruner and Haselhorst teaches the modified adaptor includes a plurality of casted apertures that are threaded in the body for receiving a respective threaded fastener to secure a cooling component with the elongated cast metallic body (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Response to Arguments
Applicant's arguments filed on 10/24/2022 have been fully considered but they are not persuasive.

Regarding to the Remark, the applicant argued Benefast, Gruner and Haselhorst would fail to teach the limitations of Claims 1-4, the examiner respectfully disagrees.

The applicant argued Benefast would fail to teach the metallic casting body since the reference teaches an elongated body is made by plastic.  The applicant further argued also argued Gruner and Haselhorst fail to teach the structures of the claimed invention, and further argued that Gruner, Paragraph 22 fails to teach the motivation to combine the reference with the other references.  After reviewing the arguments, the references and the claimed limitations, the examiner understand Benefast fails to teach using casted metal as the material for the filter adaptor, and that was the reason the examiner cited Gruner and Haselhorst to teach the casted metal.  Gruner teaches a body part of a filter adaptor is made by metal (Gruner, Paragraph 22), and the examiner considered Gruner clearly teaches using metal to be the body part of the filter adaptor can manufacture the system economically (Gruner, Paragraph 22).  Therefore, since the applicant has recognized Benefast teaches the structure of the filter adaptor, the examiner cited Gruner to teach a body part of an oil filter can be made by metal.  In addition, the examiner cited Haselhorst to teach a metal-manufacture method to achieve high dimensional accuracy (Haselhorst, Paragraph 17), and the method is used for vehicle parts and Benefast teaches the adaptor is used as a vehicle part.  Therefore, whether Gruner and Haselhorst teaches all the structure of the claimed invention or not would not affect that the references are used to teach using casted metal to make the body part of the adaptor taught in Benefast to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  Therefore, the examiner considered the references can still be used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Girondi (US11339692B2) teaches an oil filter adaptor.
Kiemien (US2010/0000708 A1) teaches an oil filter adaptor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747